NO. 07-12-0313-CR

                              IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                         PANEL D

                                  AUGUST 10, 2012
                          ______________________________

                                   JOE DANIEL LUNA,

                                                               Appellant

                                             v.

                                 THE STATE OF TEXAS,

                                                      Appellee
                        _________________________________

               FROM THE 242nd DISTRICT COURT OF HALE COUNTY;

              NO. B19083-1203; HON. EDWARD LEE SELF, PRESIDING
                       _______________________________

                                 Order of Dismissal
                         _______________________________

Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.

       Appellant Joe Daniel Luna was convicted of aggravated assault. Sentence was

imposed on June 19, 2012, and a notice of appeal was filed on July 2, 2012. Appellant

filed a timely motion for new trial, which was granted on August 6, 2012. See TEX. R.

APP. P. 21.4(a), 26.2(a). The trial court clerk has forwarded a certified copy of the trial

court’s order granting the motion for new trial.
      When the trial court grants a motion for new trial, it restores the case to its position

before the former trial. TEX. R. APP. P. 21.9. Because there is no conviction to be

appealed, we have no jurisdiction to consider appellant’s appeal. Waller v. State, 931
S.W.2d 640, 643-44 (Tex.App.–Dallas 1996, no pet.).

      Accordingly, we dismiss the appeal for want of jurisdiction.



                                                 Per Curiam



Do not publish.




                                             2